
	

114 HR 4903 : To prohibit the use of funds by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4903
		IN THE SENATE OF THE UNITED STATES
		April 20, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To prohibit the use of funds by the Internal Revenue Service to target citizens of the United
			 States for exercising any right guaranteed under the First Amendment to
			 the Constitution of the United States.
	
	
		1.Prohibition on targeting by the Internal Revenue Service based on the exercise of First Amendment
 rightsNone of the funds made available under any Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.
		
	Passed the House of Representatives April 19, 2016.Karen L. Haas,Clerk
